Citation Nr: 1435254	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recovery of overpayment of education benefits in the amount of $1,743.46.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant receives VA education benefits as the child of the Veteran.  The Veteran was permanently and totally disabled as a result of service-connected disabilities.  This appeal arises from decisions by the Committee on Waivers and Compromises at the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  The committee granted in part and denied in part waiver of recovery of overpayments of education benefits.  The RO ultimately indicated that the amount of the debt due to overpayment that was not waived was $1,743.46.

To ensure a total review of the evidence in this case, the Board has reviewed the paper claims file and the electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  On October 29, 2009, the RO issued a letter informing the appellant of creation of a debt due to overpayment of education benefits following changes in enrollment in 2009.

2.  On September 2, 2010, VA received the appellant's request for a waiver of recovery of overpayment of education benefits.



CONCLUSION OF LAW

The appellant did not file a timely request for waiver of recovery of education benefits, in the calculated amount of $1,743.46.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant received VA education benefits from 2004 forward for attendance of college courses.  On multiple occasions since 2004, the RO adjusted her benefits due to changes in enrollment.  On several occasions, the RO found that she was overpaid because of changes in enrollment.  On most of those occasions, the appellant explained the reasons for the changes in enrollment, and the RO waived recovery of the overpayment.

A threshold question in a matter of waiver of recovery of an overpayment is whether the request for a waiver was timely filed.  If VA notified an individual of a debt (from a VA program other than loan guaranty) after April 1, 1983, a request for waiver of recovery of the debt shall only be considered if it is made within 180 days after VA issued the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  The 180 day period may be extended if, as a result of VA or postal error, or due to other circumstances beyond the debtor's control, there was a delay in the debtor's receipt of the notification of indebtedness.  38 C.F.R. § 1.963(b)(2).

The overpayment at issue stems from events beginning in 2009.  In January 2009, the RO informed the appellant that Central New Mexico Community College notified the RO that she reduced her training in January 2009.  In a letter issued October 29, 2009, the RO informed the appellant that she reduced her training in January 2009, and was overpaid for the period from January to April 2009.  The RO stated that the appellant was responsible for all debts resulting from reductions or terminations of enrollment.  

In a letter dated July 10, 2010, the appellant requested a waiver of the debt she incurred from overpayment of her education benefits.  The RO stamped that letter as received September 2, 2010.

On September 29, 2010, the Committee on Waivers and Compromises waived a recovery of a debt of $49.14 that resulted from the appellant dropping a course in a period beginning in September 2009.

The claims file does not contain notification of the appellant of educational indebtedness that specifies a debt amount of $3,054.25.  The claims file does not contain a request for waiver that specifies a debt amount of $3,054.24.  In a March 2011 letter, the RO informed the appellant that the RO denied waiver of recovery of a debt of $3,054.25.  The RO stated that the waiver was denied because the RO informed the appellant of the debt on November 12, 2009, and the appellant's request for waiver of the debt was received February 22, 2011, more than 180 days after the notice.

In March 2011, the appellant submitted a notice of disagreement (NOD) with the March 2011 RO decision.  She stated that a debt of $662.05 was the only debt that had not been waived, and that there was not a debt of $3,054.24 as stated in the March 2011 RO letter.  In May 2011, the appellant wrote explaining why recovery of the debt would create severe financial hardship.

In a June 2011 letter, the RO acknowledged that the appellant had received two different waiver decisions involving different amounts.  The RO indicated that it would summarize the RO's actions.

The RO explained that a debt of $1,743.46 was established on October 29, 2009, because her school reported that she withdrew from the spring 2009 term and reduced from 10 hours to 7 hours for the fall 2009 term.  The RO stated that the school later reported that she reduced to 4 hours for the fall 2009 term.  The RO stated that based on that reduction an additional debt of $1,310.79 was established on January 26, 2010.  The RO indicated that the debts of $1,743.46 and $1,310.79 made a total debt of $3,054.24.

The RO then stated that the appellant's school was in error when it reported that she reduced to 4 hours for the fall 2009 term.  Therefore, the RO reported that the $3,054.25 debt amount stated in the March 2011 RO letter was incorrect.

The RO indicated that with adjustment regarding the fall term to correct the incorrect reduction reported by her school, the date of exhaustion of her benefits was earlier, such that an additional debt of $49.14. was created.  The RO stated that the correct total debt was $1,792.60 (which is $1,743.46 plus $49.14).

The RO stated that, as reported in September 2010, waiver of the $49.14 debt had been waived.

The RO indicated that waiver of the debt of $1,743.46 was denied because request for that waiver was not received within the limit of 180 days.  The RO stated that the RO informed the appellant of the debt in an October 29, 2009, letter.  The RO stated that the RO received the appellant's request for waiver of that debt on September 2, 2010, more than 180 days after they informed her of the debt.

The RO issued in June 2011 a statement of the case (SOC) regarding waiver of a debt of $1,743,46.  In an August 2011 substantive appeal, the appellant asserted that she did not withdraw from the January to April 2009 term.  She also related financial and health hardships.  She did not state, in that appeal or elsewhere, that there was a delay in her receiving the October 2009 notice of the debt.

While the October 29, 2009, letter did not tell the appellant the amount of the overpayment debt, that letter informed her that she had an overpayment debt.  Under 38 C.F.R. § 1.963(b) a debtor must request a waiver within 180 days after notice of indebtedness.  The regulation does not require notice of the amount of the debt.  The appellant's waiver request was received September 2, 2010, more than 180 days after the notice of the debt.  Under the law, this constitutes an untimely filing of the waiver request.  The appellant has not raised, and the record does not show, any relevant exceptions to the legal criteria.  The Board therefore has no authority to disregard the time limit for filing a request for waiver.  The Board must deny the request for a waiver of recovery of the overpayment of education benefits in the amount of $1,743.46.


ORDER

A timely request for waiver of recovery of overpayment of education benefits in the amount of $1,743.46 was not received, and the waiver of recovery is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


